DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: FULL POSIT ARITHMETIC LOGIC UNIT.
The disclosure is objected to because of the following informalities: 
Page 2, paragraph 0006: Missing "." at end of sentence.
Page 2 paragraph 0008: "post" should be "posit".
Page 2, paragraph 0014, sentence 2: "interface used to provided data" should be "interface used to provide data".
Page 3, paragraph 0014, sentence 10: "allow for posits applications" should be "allow for posit applications".
  Page 4, paragraph 0016, sentence 2: “as an ‘numeric format,’” should be “as a ‘numeric format,’"  
  Page 35, paragraph 00113: Incorrect reference characters. Regime should be 33, while exponent should be 337.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 9 and 16 objected to because of the following informalities: “a as” should be “as”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 13, 19, and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites configuring the ALU to “perform an operation to convert information provided in a first programming language to a second programming language as part of the plurality of operations” (emphasis added). The specification does not provide a definition for “programming language”. The examiner has given the term “programming language” as its plain meaning (MPEP § 2111.01). One of ordinary skill in the art would not be able to configure an ALU to “perform an operation to convert information in a first programming language to a second programming language”, because ALUs are known in the art to operate on the bit level, not at the level of programming languages. ALUs do not have the computational power to convert between different programming languages. For purposes of examination, the examiner has interpreted under a broadest reasonable interpretation that “programming language” means a data format (e.g., floating-point format).
Claim 19 recites similar limitations and is thus rejected for the same reasons.  
	Claim 13 recites “wherein the ALU is configured to determine an optimal bit shape for the one or more vectors.” The specification does not provide a definition of an “optimal bit shape” nor how to determine an optimal bit shape. The following text is the most relevant support found in the specification: “[00135] Continuing with this example, the ALU can an optimal bit shape for the one or more vectors and/or perform an operation to convert information provided in a first programming language to a second programming language as part of performing the plurality of operations.” However, the specification does not provide enough information on how to determine an “optimal bit shape”. Appropriate correction is required. 
Claim 20 recites similar limitations and is thus rejected for the same reasons. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “optimal” in claim 1is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Bit shape” is not a standard term in the field of the art, and was not explained or defined at any point in the specification. Without a proper definition of what “bit shape” is, it is impossible to determine what an “optimal” bit shape is. For purposes of examination, the examiner has interpreted under a broadest reasonable interpretation that “optimal bit shape” is a normalization procedure to minimize bit precision loss.
Claim 20 recites similar limitations and is thus rejected for the same reasons.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an without significantly more. 
In reference to claim 1:
Step 1 – Is the claim to a process, machine, manufacture or composition of matter? 
Yes, the claim is directed to a process (method).
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
Yes, claim 1 recites abstract ideas.
Claim 1 recites the following limitations: “performing […] a first operation using one or more vectors formatted in a posit format”, “performing […] a second operation using at least one of the one or more vectors”, “outputting […] a result of the first operation, the second operation, or both”. The cited limitations are directed to the idea of performing mathematical calculations, which is a mathematical concept as described in MPEP § 2106.04(a)(2).
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No.
In addition to the elements stated above, claim 1 recites the following elements:
“A method, comprising: 
performing, using a processing device, a first operation using one or more vectors formatted in a posit format, wherein the one or more vectors are provided to the processing device in a pipelined manner; 
performing, by executing instructions stored by a memory resource, a second operation using at least one of the one or more vectors; and 
outputting, after a fixed quantity of time, a result of the first operation, the second operation, or both.” (emphasis added)
Of these elements, “a processing device” and “a memory resource” are directed to generic computer components that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer (see MPEP § 2106.04(d)), while “the one or more vectors are provided […] in a pipelined manner” and “outputting, after a fixed quantity of time, a result” are part of the necessary gathering and outputting of data (a “pipelined manner” with regards to inputs is merely sequentially inputting vectors into a processing device), which is a form of insignificant extra-solution activity (see MPEP § 2106.05(g)). The additional claim elements thus do not integrate the judicial exception into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.
In addition to the considerations overlapping with Step 2A Prong 2, “performing, using a processing device”, “wherein the one or more vectors are provided to the processing device in a pipelined manner”, “by executing instructions stored by a memory resource”, and “outputting, after a fixed quantity of time” are limitations that are well-understood, routine, and conventional activities previously known in the field of the art. In addition to pipelining being a well-understood, routine, and conventional activity in the field of the art, providing vectors to a processing device in a “pipelined manner” is equivalent to sequentially inputting data given the broadest reasonable interpretation of the claim, which is also a well-understood, routine, and conventional activity, as is performing operations using a processing device (receiving data; see iv. Storing and retrieving information in memory in MPEP § 2106.05(d); see also quote on CPU operation below). The same applies to the storing of instructions in a memory resource (receiving data; see iv. Storing and retrieving information in memory in MPEP § 2106.05(d)). Finally, outputting the results of operations after a “fixed amount of time” is also a well-understood, routine, and conventional activity, as general processors, including at the instruction execution level, run at specified clock speeds, resulting in fixed-time outputs based on the clock speed and the number of cycles necessary for a basic operation to be completed. Evidence of these limitations being well-understood, routine, and conventional activities has been provided below:
Pipelining: “Pipelining (temporal parallelism) is particularly attractive because it speeds up a circuit without duplicating the hardware. Instead, registers are placed between blocks of combinational logic to divide the logic into shorter stages that can run with a faster clock. The registers prevent a token in one pipeline stage from catching up with and corrupting the token in the next stage.”
Harris, David Money; Harris, Sarah L.. (2007). Digital Design and Computer Architecture - 3.6 Parallelism. (pp. 150-151). Elsevier.
Sequential inputs of elements: “The CPU operates according to a sequential list of required operations defined by a computer program, known as computer software.”
Morris, Alan S.; Langari, Reza. (2012). Measurement and Instrumentation - Theory and Application - 11.2.1 Elements of a Computer. Elsevier.
CPUs: "Computers and microprocessors are general-purpose programmable systems which perform sequential processing operations. Classically, they are constructed using general-purpose functional units such as a central processing unit or CPU, a memory unit, and an input/output subsystem […] The CPU contains the CTU which coordinates, synchronises and controls the fetching of instructions from memory and the execution of the instructions. The execution of an instruction will typically involve fetching operand data  from memory, processing the data in the ALU, and storing the result in memory. The CPU also contains at least the minimum set of internal registers necessary for the execution of a program."
Laughton, M.A.; Warne, D.F.. (2003). Electrical Engineer's Reference Book (16th Edition) - 15.4 Central Processing Unit. Elsevier. 
Fixed-time outputs: "The clock period or cycle time, Tc, is the time between rising edges of a repetitive clock signal. Its reciprocal, fc = 1/Tc, is the clock frequency. All else being the same, increasing the clock frequency increases the work that a digital system can accomplish per unit time. Frequency is measured in units of Hertz (Hz), or cycles per second: 1 megahertz (MHz) = 106 Hz, and 1 gigahertz (GHz) = 109 Hz."
Harris, David Money; Harris, Sarah L.. (2007). Digital Design and Computer Architecture - 3.5.2.1 Setup Time Constraint. (pp. 135). Elsevier.
Therefore, the limitations, specified at a high level of generality, are merely appended to the judicial exception. The claim as a whole is thus equivalent to the claims discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984, which involved an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. (See MPEP § 2106.05(d).)
Thus, the claim as a whole does not include additional limitations amounting to significantly more than the judicial exception.
In reference to claim 2:
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.
In addition to the elements stated above, claim 2 recites the following elements:  
“further comprising selectively performing the first operation, the second operation, or both based, at least in part on a determined parameter corresponding to respective vectors among the one or more vectors”. 
Selectively performing operations based “at least in part on a determined parameter” can be easily performed as a mental process, while “corresponding to respective vectors among the one or more vectors” recites a mathematical relationship. As all of these elements recite abstract ideas, claim 2 does not recite additional elements that integrate the judicial exception into a practical application. (See MPEP 2016.04(d))
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No, claim 2 does not recite additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(f)-(g))
In reference to claim 3:
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No. 
The additional element “storing […] in a quire coupled to the processing device” merely consists of utilizing a generic computer component to implement mathematical calculations, as the quire, in line with the specification along with Chen et al.’s teaching of a “quire register” in Section 3.1 (Jianyu Chen, Zaid Al-Ars, and H. Peter Hofstee. 2018. A matrix-multiply unit for posits in reconfigurable logic leveraging (open)CAPI. In Proceedings of the Conference for Next Generation Arithmetic (CoNGA '18). Association for Computing Machinery, New York, NY, USA, Article 1, 1–5), is implemented as a register. Registers are a generic computer component well-known in the art (see iv. Storing and retrieving information in memory in MPEP § 2106.05(d)). Therefore, the limitations, specified at a high level of generality, are merely appended to the judicial exception. The claim as a whole is thus equivalent to the claims discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984, which involved claims that amounted to nothing more than an instruction to apply the abstract idea using a generic computer. (See MPEP § 2106.05(f).)
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No, the claim as a whole does not include additional limitations amounting to significantly more than the judicial exception. (See MPEP § 2106.05(d).)
In reference to claim 4:
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.
In addition to the elements stated above, claim 4 recites the following elements: 
	“wherein the first operation, the second operation, or both, are performed as part of a machine learning application”.
Of these elements, “performed as part of a machine learning application” is an insignificant limitation that does not impose meaningful limits on the claim, which is a form of insignificant extra-solution activity (see MPEP § 2106.05(g)). The additional claim elements thus do not integrate the judicial exception into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No.
In addition to the considerations overlapping with Step 2A Prong 2, “performed as part of a machine learning application” is a limitation that merely amounts to a recitation of the words “apply it”. The limitation does not add any meaningful limits on the claim, and similarly to the claims in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the claim merely states that the abstract idea should be applied without reciting any details that limit how the application is implemented (see MPEP § 2106.05(f)(1)).
Thus, the claim as a whole does not include additional limitations amounting to significantly more than the judicial exception.
In reference to claim 5:
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.
In addition to the elements stated above, claim 4 recites the following elements: 
	“wherein the first operation, the second operation, or both, are performed as part of a neural network training application”.
Of these elements, “performed as part of a neural network training application” is an insignificant limitation that does not impose meaningful limits on the claim, which is a form of insignificant extra-solution activity (see MPEP § 2106.05(g)). The additional claim elements thus do not integrate the judicial exception into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No.
In addition to the considerations overlapping with Step 2A Prong 2, “performed as part of a neural network training application” is a limitation that merely amounts to a recitation of the words “apply it”. The limitation does not add any meaningful limits on the claim, and similarly to the claims in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the claim merely states that the abstract idea should be applied without reciting any details that limit how the application is implemented (see MPEP § 2106.05(f)(1)).
Thus, the claim as a whole does not include additional limitations amounting to significantly more than the judicial exception.
In reference to claim 6:
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.
In addition to the elements stated above, claim 6 recites the following elements: 
	“wherein the first operation, the second operation, or both, are performed as part of a multiply-accumulate operation”.
Of these elements, performing the operation(s) as part of a multiply-accumulate operation is itself a mathematical calculation.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No, claim 6 does not include additional limitations amounting to significantly more than the judicial exception.
In reference to claim 7:
Step 1 – Is the claim to a process, machine, manufacture or composition of matter? 
Yes, claim 7 is directed to a machine.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
Yes, claim 7 recites configuring the ALU to “perform a plurality of operations using at least one of the one or more vectors” (where the one or more vectors are formatted “according to a posit format”) and “output a final result of the operation”. As these elements recite mathematical calculations, the claim recites an abstract idea.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No. In addition to the elements stated above, claim 7 recites the following elements: 
“an arithmetic logic unit (ALU) comprising:
		a processing device;
a quire coupled to the processing device; and 
a multiply-accumulate (MAC) block coupled to the processing device, 
wherein the ALU is configured to: 
receive one or more vectors formatted according to a posit format; 
perform a plurality of operations using at least one of the one or more vectors; 
store an intermediate result of at least one of the plurality of operations in the quire; and 
output a final result of the operation to circuitry external to the ALU.”
Of these elements, the “arithmetic logic unit” comprising of a “processing device”, a “quire coupled to the processing device”, and a “multiply-accumulate (MAC) block coupled to the processing device” is comprised of generic computer elements that do not integrate the abstract idea into a practical application (see MPEP § 2106.04(d)), while configuring the ALU to receive, store data in an intermediate storage, and output results to external circuitry are part of the necessary gathering and outputting of data, which is a form of insignificant extra-solution activity (see MPEP § 2106.05(g)). The additional claim elements thus do not integrate the judicial exception into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No.
In addition to the considerations overlapping with Step 2A Prong 2, configuring the ALU to receive, store data in an intermediate storage, and output results to external circuitry are limitations that are well-understood, routine, and conventional activities previously known in the field of the art.
The additional element “storing […] in a quire coupled to the processing device” merely consists of utilizing a generic computer component to implement mathematical calculations, as a quire, in line with the specification, is merely a register that stores unrounded intermediate products (also see Chen et al.’s teaching of a “quire register” in Section 3.1 (Jianyu Chen, Zaid Al-Ars, and H. Peter Hofstee. 2018. A matrix-multiply unit for posits in reconfigurable logic leveraging (open)CAPI. In Proceedings of the Conference for Next Generation Arithmetic (CoNGA '18). Association for Computing Machinery, New York, NY, USA, Article 1, 1–5). Registers are a generic computer component well-known in the field of the art (see iv. Storing and retrieving information in memory in MPEP § 2106.05(d)). 
Additionally, the storing of instructions in a memory resource is merely a well-understood, routine, and conventional activity (see iv. Storing and retrieving information in memory in MPEP § 2106.05(d)).  Finally, outputting the results of operations is a limitation that is also well-understood, routine, and conventional (see iv. Storing and retrieving information in memory in MPEP § 2106.05(d); see also “CPUs” in claim 1’s Step 2B 101 analysis), while doing so to “circuitry external to the ALU” occurs as well-understood, routine, and conventional behavior of general computers, as an ALU is merely a component of a generic CPU (see “CPUs” in claim 1’s Step 2B 101 analysis).
Therefore, the limitations, specified at a high level of generality, are merely appended to the judicial exception. The claim as a whole is thus equivalent to the claims discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984, which involved an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. (See MPEP § 2106.05(d).)
Thus, the claim as a whole does not include additional limitations amounting to significantly more than the judicial exception.
In reference to claim 8:
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.
In addition to the elements stated above, claims 8 recites the following elements: 
	“wherein the ALU is further configured to output the final result of the operation after a fixed predetermined period of time.”
Of these elements, configuring the ALU to “output the final result of the operation after a fixed predetermined period of time” is part of the necessary gathering and outputting of data, which is a form of insignificant extra-solution activity (see MPEP § 2106.05(g)). The additional claim elements thus do not integrate the judicial exception into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No.
In addition to the considerations overlapping with Step 2A Prong 2, configuring the ALU to “output the final result of the operation after a fixed predetermined period of time” is a limitation that is a well-understood, routine, and conventional activity previously known in the field of the art.
Outputting the results of operations after a “fixed amount of time”  is well-understood, routine, and conventional in the field of the art (see “Fixed-time outputs” in claim 1’s Step 2B 101 analysis, as general processors, including at the instruction execution level, run at specified clock speeds, resulting in fixed-time outputs based on the clock speed and the number of cycles necessary for a basic operation to be completed. Therefore, the limitation, specified at a high level of generality, is merely appended to the judicial exception. The claim as a whole is thus equivalent to the claims discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984, which involved an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. (See MPEP § 2106.05(d).)
Thus, the claim as a whole does not include additional limitations amounting to significantly more than the judicial exception.
In reference to claim 9:
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.
In addition to the elements stated above, claim 9 recites the following elements: 
	“wherein the plurality of operations are performed as part of a machine learning application or a as part of a neural network training application.”
Of these elements, “performed as part of a machine learning application” and “performed […] as part of a neural network training application” are both insignificant limitations that do not impose meaningful limits on the claim, which is a form of insignificant extra-solution activity (see MPEP § 2106.05(g)). The additional claim elements thus do not integrate the judicial exception into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No.
In addition to the considerations overlapping with Step 2A Prong 2, “performed as part of a machine learning application” and “performed […] as part of a neural network training application” are limitations that merely amount to a recitation of the words “apply it”. The limitations do not add any meaningful limits on the claim, and similarly to the claims in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the claim merely states that the abstract idea should be applied without reciting any details that limit how the application is implemented (see MPEP § 2106.05(f)(1)).
Thus, the claim as a whole does not include additional limitations amounting to significantly more than the judicial exception.
In reference to claim 10:
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.
In addition to the elements stated above, claim 10 recites the following elements: 
	“wherein the plurality of operations are performed as part of a scientific application.”
Of these elements, “performed as part of a scientific application” is an insignificant limitation that does not impose meaningful limits on the claim, which is a form of insignificant extra-solution activity (see MPEP § 2106.05(g)). The additional claim elements thus do not integrate the judicial exception into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No.
In addition to the considerations overlapping with Step 2A Prong 2, “performed as part of a neural network training application” is a limitation that merely amounts to a recitation of the words “apply it”. The limitation does not add any meaningful limits on the claim, and similarly to the claims in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the claim merely states that the abstract idea should be applied without reciting any details that limit how the application is implemented (see MPEP § 2106.05(f)(1)).
Thus, the claim as a whole does not include additional limitations amounting to significantly more than the judicial exception.
In reference to claim 11:
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.
In addition to the elements stated above, claim 11 recites the following elements: 
	“wherein the one or more vectors are pipelined to the ALU.”
Of these elements, as explained in claim 1, pipelining vectors to the ALU is part of the necessary gathering and outputting of data, which is a form of insignificant extra-solution activity (see MPEP § 2106.05(g)). The additional claim elements thus do not integrate the judicial exception into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No.
In addition to the considerations overlapping with Step 2A Prong 2, pipelining vectors to the ALU is a limitation that is a well-understood, routine, and conventional activity previously known in the field of the art (see “Pipelining” and “Sequential inputs of elements” in claim 1’s Step 2B 101 analysis). Therefore, the limitation, specified at a high level of generality, is merely appended to the judicial exception. The claim as a whole is thus equivalent to the claims discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984, which involved an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. (See MPEP § 2106.05(d).)
Thus, the claim as a whole does not include additional limitations amounting to significantly more than the judicial exception.
In reference to claim 12:
Step 2A Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.
In addition to the elements stated above, claim 12 recites the following elements: 
	“wherein the ALU is configured to perform an operation to convert information provided in a first programming language to a second programming language as part of performing the plurality of operations.”
Of these elements, “perform an operation to convert information provided in a first programming language to a second programming language” is an insignificant limitation that does not impose meaningful limits on the mathematical calculation in question (as encoding information in a programming language is incompatible with ALU-level operations, as stated in a 112(a) rejection on these claims), which is a form of insignificant extra-solution activity (see MPEP § 2106.05(g)). The additional claim elements thus do not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
In reference to claim 13:
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.
In addition to the elements stated above, claim 13 recites the following elements: 
	“wherein the ALU is configured to determine an optimal bit shape for the one or more vectors”.
Configuring the ALU to “determine an optimal bit shape” is merely configuring the ALU to perform a mental process.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No, claim 13 does not recite additional elements that amount to significantly more than the judicial exception.
In reference to claim 14:
Step 1 – Is the claim to a process, machine, manufacture or composition of matter? 
Yes, claim 14 is directed to a system that includes a machine.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
Yes, claim 14 recites configuring the ALU to “perform a plurality of operations using at least one of the one or more vectors” (where the one or more vectors are formatted “according to a posit format”) and “output a final result of the operation”. As these elements recite mathematical calculations, the claim recites an abstract idea.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No. In addition to the elements stated above, claim 14 recites the following elements: 
“a host;
and an arithmetic logic unit (ALU) comprising:
		a processing device;
a quire coupled to the processing device; and 
a multiply-accumulate (MAC) block coupled to the processing device, 
wherein the ALU is configured to: 
receive one or more vectors formatted according to a posit format; 
perform a plurality of operations using at least one of the one or more vectors; 
store an intermediate result of at least one of the plurality of operations in the quire; and 
output a final result of the operation to circuitry external to the ALU.”
Of these elements, the “host” and the “arithmetic logic unit” comprising of a “processing device”, a “quire coupled to the processing device”, and a “multiply-accumulate (MAC) block coupled to the processing device” are directed to generic computer elements that do not integrate the abstract idea into a practical application (see MPEP § 2106.04(d)), while configuring the ALU to receive, store data in an intermediate storage, and output results to external circuitry are part of the necessary gathering and outputting of data, which is a form of insignificant extra-solution activity (see MPEP § 2106.05(g)). The additional claim elements thus do not integrate the judicial exception into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No.
In addition to the considerations overlapping with Step 2A Prong 2, configuring the ALU to receive, store data in an intermediate storage, and output results to external circuitry are limitations that are well-understood, routine, and conventional activities previously known in the field of the art.
The additional element “storing […] in a quire coupled to the processing device” merely consists of utilizing a generic computer component to implement mathematical calculations, as a quire, in line with the specification, is merely a register that stores unrounded intermediate products (also see Chen et al.’s teaching of a “quire register” in Section 3.1 (Jianyu Chen, Zaid Al-Ars, and H. Peter Hofstee. 2018. A matrix-multiply unit for posits in reconfigurable logic leveraging (open)CAPI. In Proceedings of the Conference for Next Generation Arithmetic (CoNGA '18). Association for Computing Machinery, New York, NY, USA, Article 1, 1–5). Registers are a generic computer component well-known in the field of the art (see iv. Storing and retrieving information in memory in MPEP § 2106.05(d)). 
Additionally, the storing of instructions in a memory resource is merely a well-understood, routine, and conventional activity (see iv. Storing and retrieving information in memory in MPEP § 2106.05(d)).  Finally, outputting the results of operations is a limitation that is also well-understood, routine, and conventional (see iv. Storing and retrieving information in memory in MPEP § 2106.05(d); see also “CPUs” in claim 1’s Step 2B 101 analysis), while doing so to “circuitry external to the ALU” occurs as well-understood, routine, and conventional behavior of general computers, as an ALU is merely a component of a generic CPU (see “CPUs” in claim 1’s Step 2B 101 analysis).
Therefore, the limitations, specified at a high level of generality, are merely appended to the judicial exception. The claim as a whole is thus equivalent to the claims discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984, which involved an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. (See MPEP § 2106.05(d).)
Thus, the claim as a whole does not include additional limitations amounting to significantly more than the judicial exception.
In reference to claim 15:
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.
In addition to the elements stated above, claim 15 recites the following elements: 
	“wherein the ALU is further configured to output the final result of the operation after a fixed predetermined period of time.”
Of these elements, configuring the ALU to “output the final result of the operation after a fixed predetermined period of time” is part of the necessary gathering and outputting of data, which is a form of insignificant extra-solution activity (see MPEP § 2106.05(g)). The additional claim elements thus do not integrate the judicial exception into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No.
In addition to the considerations overlapping with Step 2A Prong 2, configuring the ALU to “output the final result of the operation after a fixed predetermined period of time” is a limitation that is a well-understood, routine, and conventional activity previously known in the field of the art.
Outputting the results of operations after a “fixed amount of time”  is well-understood, routine, and conventional in the field of the art (see “Fixed-time outputs” in claim 1’s Step 2B 101 analysis, as general processors, including at the instruction execution level, run at specified clock speeds, resulting in fixed-time outputs based on the clock speed and the number of cycles necessary for a basic operation to be completed. Therefore, the limitation, specified at a high level of generality, is merely appended to the judicial exception. The claim as a whole is thus equivalent to the claims discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984, which involved an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. (See MPEP § 2106.05(d).)
Thus, the claim as a whole does not include additional limitations amounting to significantly more than the judicial exception.
In reference to claim 16:
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.
In addition to the elements stated above, claim 16 recites the following elements: 
	“wherein the plurality of operations are performed as part of a machine learning application or a as part of a neural network training application.”
Of these elements, “performed as part of a machine learning application” and “performed […] as part of a neural network training application” are both insignificant limitations that do not impose meaningful limits on the claim, which is a form of insignificant extra-solution activity (see MPEP § 2106.05(g)). The additional claim elements thus do not integrate the judicial exception into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No.
In addition to the considerations overlapping with Step 2A Prong 2, “performed as part of a machine learning application” and “performed […] as part of a neural network training application” are limitations that merely amount to a recitation of the words “apply it”. The limitations do not add any meaningful limits on the claim, and similarly to the claims in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the claim merely states that the abstract idea should be applied without reciting any details that limit how the application is implemented (see MPEP § 2106.05(f)(1)).
Thus, the claim as a whole does not include additional limitations amounting to significantly more than the judicial exception.
In reference to claim 17:
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.
In addition to the elements stated above, claim 17 recites the following elements: 
	“wherein the plurality of operations are performed as part of a scientific application.”
Of these elements, “performed as part of a scientific application” is an insignificant limitation that does not impose meaningful limits on the claim, which is a form of insignificant extra-solution activity (see MPEP § 2106.05(g)). The additional claim elements thus do not integrate the judicial exception into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No.
In addition to the considerations overlapping with Step 2A Prong 2, “performed as part of a scientific application” is a limitation that merely amounts to a recitation of the words “apply it”. The limitation does not add any meaningful limits on the claim, and similarly to the claims in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the claim merely states that the abstract idea should be applied without reciting any details that limit how the application is implemented (see MPEP § 2106.05(f)(1)).
Thus, the claim as a whole does not include additional limitations amounting to significantly more than the judicial exception.
In reference to claim 18:
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.
In addition to the elements stated above, claim 18 recites the following elements: 
	“wherein the one or more vectors are pipelined to the ALU.”
Of these elements, as explained in claim 1, pipelining vectors to the ALU is part of the necessary gathering and outputting of data, which is a form of insignificant extra-solution activity (see MPEP § 2106.05(g)). The additional claim elements thus do not integrate the judicial exception into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No.
In addition to the considerations overlapping with Step 2A Prong 2, pipelining vectors to the ALU is a limitation that is merely an instruction to implement an abstract idea on a computer (see MPEP § 2106.05(f)).
No.
In addition to the considerations overlapping with Step 2A Prong 2, pipelining vectors to the ALU is a limitation that is a well-understood, routine, and conventional activity previously known in the field of the art (see “Pipelining” and “Sequential inputs of elements” in claim 1’s Step 2B 101 analysis). Therefore, the limitation, specified at a high level of generality, is merely appended to the judicial exception. The claim as a whole is thus equivalent to the claims discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984, which involved an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. (See MPEP § 2106.05(d).)
Thus, the claim as a whole does not include additional limitations amounting to significantly more than the judicial exception.
In reference to claim 19:
Step 2A Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.
In addition to the elements stated above, claim 19 recites the following elements: 
	“wherein the ALU is configured to perform an operation to convert information provided in a first programming language to a second programming language as part of performing the plurality of operations.”
Of these elements, “perform an operation to convert information provided in a first programming language to a second programming language” is an insignificant limitation that does not impose meaningful limits on the mathematical calculation in question (as encoding information in a programming language is incompatible with ALU-level operations, as stated in a 112(a) rejection on these claims), which is a form of insignificant extra-solution activity (see MPEP § 2106.05(g)). The additional claim elements thus do not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
In reference to claim 20:
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.
In addition to the elements stated above, claim 20 recites the following elements: 
	“wherein the ALU is configured to determine an optimal bit shape for the one or more vectors”.
Configuring the ALU to “determine an optimal bit shape” is merely configuring the ALU to perform a mental process.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No, claim 20 does not recite additional elements that amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Dam (L. van Dam, "Enabling High Performance Posit Arithmetic Applications Using Hardware Acceleration", M.S. thesis, Dept. of Quantum & Computer Eng., Delft Univ. of Technology, 2018, pp. 1-110.) (IDS filed 8/26/2021)
Claims 1, 2, and 6 rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. 
Regarding claim 1, van Dam teaches: 
“performing, using a processing device” (Figure 5.1 depicts the dataflow of a posit vector arithmetic accelerator. Pg. 65, paragraph 1, sentence 1: “we discuss the implementation of an accelerator for performing Level 1 BLAS operations on posit column vectors” teaches that the accelerator processes data. For the purposes of this mapping, the processing device starts after the input FIFOs and ends before the output FIFOs), 
 “a first operation” (it can be seen from Figure 5.1 that the accelerator may perform a multiplication operation on the input vectors, while the final sentence of page 66, paragraph 1 states that “the posit arithmetic operations performed in this accelerator” are implemented using “the arithmetic framework as described in Section 4.1”. Section 4.1 describes the posit adder (4.1.3), posit multiplier (4.1.4), and posit accumulator (4.1.5)), 
 “using one or more vectors formatted in a posit format” (“The input posit vectors for this accelerator design are represented in the Apache Arrow in-memory format” (pg. 65, last paragraph, sentence 1) explains that the input vectors in Figure 5.1 are formatted in the posit format), 
“wherein the one or more vectors are provided to the processing device in a pipelined manner” (The accelerator’s mathematical operations are designed to operate in pipelined stages (Table 4.1 teaches that the components implemented in the arithmetic accelerator are designed to work with 4-stage and/or 8-stage pipelines, and the final sentence of page 66, paragraph 1 states that “the posit arithmetic operations performed in this accelerator” are implemented using “the arithmetic framework as described in Section 4.1”). Consequently, the processing component of this accelerator handles pipelined inputs.), 
“performing, by executing instructions stored by a memory resource” (pg. 73, paragraph 2, sentence 2: “using the provided software library that is able to pass the correct instruction and input data to the accelerator hardware” teaches that the instructions used in the posit accelerator are stored by a memory resource, as running a software program requires loading said instructions into a memory resource), 
“a second operation using at least one of the one or more vectors” (Figure 5.1 teaches the execution of a second operation, e.g., addition, while the final sentence of page 66, paragraph 1 states that “the posit arithmetic operations performed in this accelerator” are implemented using “the arithmetic framework as described in Section 4.1”. Section 4.1 describes the posit adder (4.1.3), posit multiplier (4.1.4), and posit accumulator (4.1.5)), and 
“outputting, after a fixed quantity of time, a result of the first operation, the second operation, or both” (A clock cycle is a “fixed quantity of time given a processor running at a fixed clock speed”; Section 5.2 states that the implementation was run at 125 MHz. The adders and multipliers are designed for 4-stage and 8-stage pipelines (see Table 4.1). Additionally, pg. 67, paragraph 1, sentence 2 states the following: “For a vector addition/subtraction or multiplication, the resulting sum or product directly serves as one of the elements in the final result vector (see Fig. 5.1).” Thus, the results of addition and multiplication operations are output after a “fixed quantity of time”). 

Regarding claim 2, van Dam further teaches: 
“selectively performing the first operation, the second operation, or both based, at least in part on a determined parameter corresponding to respective vectors among the one or more vectors” (in this context, the “first operation” can be mapped to the rounding operation; all other claim elements are mapped identically. Page 56, paragraph 1, second to last sentence: “After the packed regime, exponent and fraction have been obtained, rounding is performed when needed by adding 1 LSB to this result.” Section 2.1.3 teaches that the sign, the regime, the exponent, and the fraction are fields within the posit format, which correspond to determined parameters (e.g., fraction bits) corresponding to respective vectors (e.g., posit vector being rounded) among the one or more vectors. Section 4.1.2, Paragraph 3, sentence 5 states the following: “Consequently, all fraction bits that are discarded (in order to fit the final result in an N-bit value) are used to determine whether a value has be rounded.” Thus, the fraction bits map to a determined parameter that select whether the rounding operation is performed.)

Regarding claim 6, van Dam further teaches: 
“wherein the first operation, the second operation, or both, are performed as part of a multiply-accumulate operation” (Figure 5.1 clearly depicts the presence of a multiplier and an accumulator, the results of which is capable of being output by the accelerator; pg. 67, paragraph 1, sentence 3 states “In case of a posit dot product calculation, the unrounded multiplication result is passed to an accumulator unit that is able to accumulate unrounded posit products (Section 4.1.5)”, which adheres to the definition of multiply-accumulate provided by van Dam on pg. 34 in paragraph 1 (“compute the product of two input numbers and add the result to an accumulated value”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over van Dam (L. van Dam, "Enabling High Performance Posit Arithmetic Applications Using Hardware Acceleration", M.S. thesis, Dept. of Quantum & Computer Eng., Delft Univ. of Technology, 2018, pp. 1-110.) in view of Lu et al. (J. Lu et al., “Training deep neural networks using posit number system,” in 2019 32nd IEEE International System-on-Chip Conference (SOCC), 2019, pp. 62–67).

Regarding claim 4, van Dam fails to further teach: 
“wherein the first operation, the second operation, or both, are performed as part of a machine learning application”. 
However, Lu teaches performing the operations as part of a machine learning application (Abstract, sentence 3: “This paper first proposes a methodology for training DNNs with the posit arithmetic”; a DNN is a machine learning application. Additionally, Lu’s introduction (pg. 1, column 2, last paragraph) states the following: “We propose a hardware architecture for posit multiply-and-accumulate (MAC) unit, which is coded by Verilog HDL and synthesized by Design Compiler under TSMC 28nm technology. Comparing to standard floating point MAC unit, the posit MAC can reduce the power by 83%, and reduce the area by 76%. It demonstrates that our design will benefit future low-power DNN training accelerators.”).
van Dam and Lu are considered analogous art to the claimed invention because they are in the same field of endeavor of posit-based arithmetic processors. van Dam and Lu are considered analogous art to the claimed invention because they are in the same field of endeavor of posit-based arithmetic processors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have claimed to incorporate the machine learning application taught by Lu into the posit arithmetic processor of van Dam to yield a predictable result, as doing so would reduce the bits required per data vector, which consequently reduces the system’s computational resource requirements (see Lu’s abstract).
 
Regarding claim 5, van Dam fails to further teach: 
“wherein the first operation, the second operation, or both, are performed as part of a neural network training application”.
However, Lu teaches performing the operations as part of a neural network training application (Abstract, sentence 3: “This paper first proposes a methodology for training DNNs with the posit arithmetic”. Additionally, Lu’s introduction (pg. 1, column 2, last paragraph) states the following: “We propose a hardware architecture for posit multiply-and-accumulate (MAC) unit, which is coded by Verilog HDL and synthesized by Design Compiler under TSMC 28nm technology. Comparing to standard floating point MAC unit, the posit MAC can reduce the power by 83%, and reduce the area by 76%. It demonstrates that our design will benefit future low-power DNN training accelerators.”).
van Dam and Lu are considered analogous art to the claimed invention because they are in the same field of endeavor of posit-based arithmetic processors. van Dam and Lu are considered analogous art to the claimed invention because they are in the same field of endeavor of posit-based arithmetic processors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have claimed to incorporate the machine learning application taught by Lu into the posit arithmetic processor of van Dam to yield a predictable result, as doing so would reduce the bits required per data vector, which consequently reduces the system’s computational resource requirements (see Lu’s abstract).

Claims 3, 7-8¸ 10-11, 13-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over van Dam (L. van Dam, "Enabling High Performance Posit Arithmetic Applications Using Hardware Acceleration", M.S. thesis, Dept. of Quantum & Computer Eng., Delft Univ. of Technology, 2018, pp. 1-110.) in view of Chen et al. (Jianyu Chen, Zaid Al-Ars, and H. Peter Hofstee. 2018. A matrix-multiply unit for posits in reconfigurable logic leveraging (open)CAPI. In Proceedings of the Conference for Next Generation Arithmetic (CoNGA '18). Association for Computing Machinery, New York, NY, USA, Article 1, 1–5). 

Regarding claim 3, van Dam further teaches the implementation of a posit accumulator that performs the same function as the quire (pg. 67, paragraph 1, sentence 3: “In case of a posit dot product calculation, the unrounded multiplication result is passed to an accumulator unit that is able to accumulate unrounded posit products (Section 4.1.5)”).
van Dam fails to teach:
 “storing an intermediate result of the first operation, the second operation, or both in a quire coupled to the processing device”.
Chen teaches the usage of a quire register to store the intermediate results of multiplication operations (Section 3.1 states “To make the calculation convenient, a 512-bit quire register [1] is used to hold all the products”). 
van Dam and Chen are considered analogous art to the claimed invention because they are in the same field of endeavor of posit-based arithmetic processors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the posit-based vector accelerator of van Dam to incorporate the teachings of Chen by implementing a quire register to avoid intermediate rounding while computing vector dot products. Doing so would be obvious as implementing a quire register would simply be implementing a known and predictable computer component with a reasonable expectation of success (see MPEP § 2143).

Regarding claim 7, van Dam teaches: 
“an arithmetic logic unit comprising:” (Figure 5.1 clearly depicts a device that performs arithmetic operations on input vectors),
“a processing device” (Figure 5.1 depicts the dataflow of a posit vector arithmetic accelerator. Pg. 65, paragraph 1, sentence 1: “we discuss the implementation of an accelerator for performing Level 1 BLAS operations on posit column vectors” teaches that the accelerator processes data. For the purposes of this mapping, the processing device starts after the input FIFOs and ends before the output FIFOs), 
“a multiply-accumulate (MAC) block coupled to the processing device” (pg. 30, paragraph 2, sentence 4: “when streaming in posit elements and performing a multiply-accumulate operation” clearly indicates that the posit accelerator contains a block capable of performing the multiply-accumulate operation; Figure 5.1 clearly depicts the MAC block),
“receive one or more vectors formatted according to a posit format” (pg. 65, paragraph 2, sentence 1: “The input posit vectors for this accelerator design are represented in the Apache Arrow in-memory format” and pg. 65, paragraph 1, sentence 1: “we discuss the implementation of an accelerator for performing Level 1 BLAS operations on posit column vectors” teach that the accelerator processes posits),
“perform a plurality of operations using at least one of the one or more vectors” (it can be seen from Figure 5.1 that the accelerator may perform multiplication, addition, and/or accumulation on the input vector(s). The final sentence of page 66, paragraph 1 states that “the posit arithmetic operations performed in this accelerator” are implemented using “the arithmetic framework as described in Section 4.1”). Section 4.1 describes the posit adder (4.1.3), posit multiplier (4.1.4), and posit accumulator (4.1.5)), and
“output a final result of the operation to circuitry external to the ALU” (Figure 5.1 depicts the output of the computed vectors being written back to host memory using a column writer, while pg. 67, paragraph 2, sentence 3, “[t]he elements of the resulting posit vector (or single value for a dot product or vector sum calculation) are written back to host memory,” teaches outputting the results of the computation to host memory, which is “circuitry external to the ALU”).
van Dam further teaches the implementation of a posit accumulator that performs the same function as the quire (pg. 67, paragraph 1, sentence 3: “In case of a posit dot product calculation, the unrounded multiplication result is passed to an accumulator unit that is able to accumulate unrounded posit products (Section 4.1.5)”).
van Dam fails to teach “a quire coupled to the processing device” or “store an intermediate result of at least one of the plurality of operations in the quire”. 
Chen teaches the usage of a quire register to store the intermediate results of multiplication operations (Section 3.1 states “To make the calculation convenient, a 512-bit quire register [1] is used to hold all the products”). 
van Dam and Chen are considered analogous art to the claimed invention because they are in the same field of endeavor of posit-based arithmetic processors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the posit-based vector accelerator of van Dam to incorporate the teachings of Chen by implementing a quire register to avoid intermediate rounding while computing vector dot products. Doing so would be obvious as implementing a quire register would simply be implementing a known and predictable computer component with a reasonable expectation of success (see MPEP § 2143).

Regarding claim 8, the combination of van Dam and Chen further teaches: 
“wherein the ALU is further configured to output the final result of the operation after a fixed predetermined period of time” (van Dam; a clock cycle is a fixed quantity of time given a processor running at a fixed clock speed; Section 5.2 states that the implementation was run at 125 MHz. The adders and multipliers are designed for 4-stage and 8-stage pipelines (see Table 4.1). Additionally, pg. 67, paragraph 1, sentence 2 states the following: “For a vector addition/subtraction or multiplication, the resulting sum or product directly serves as one of the elements in the final result vector (see Fig. 5.1).” Thus, the results of addition and multiplication operations are output after a “fixed predetermined period of time).

Regarding claim 10, the combination of van Dam and Chen further teaches: 
“wherein the plurality of operations are performed as part of a scientific application” (van Dam; pg. 37, paragraph 1, sentence 1: “In this chapter, we explore the feasibility of implementing posit arithmetic in the field of bioinformatics”; bioinformatics is clearly a scientific application on which the plurality of operations can be performed).

Regarding claim 11, the combination of van Dam and Chen further teaches: 
“wherein the one or more vectors are pipelined to the ALU” (van Dam; the accelerator’s mathematical operations are designed to operate in pipelined stages (Table 4.1 teaches that the components implemented in the arithmetic accelerator are designed to work with 4-stage and/or 8-stage pipelines, and the final sentence of page 66, paragraph 1 states that “the posit arithmetic operations performed in this accelerator” are implemented using “the arithmetic framework as described in Section 4.1”). Consequently, the ALU handles pipelined inputs), 

Regarding claim 13, in light of the 35 U.S.C. 112(b) above, the combination of van Dam and Chen further teaches:
“configured to determine an optimal bit shape for the one or more vectors”. (van Dam; page 98, paragraph 1, sentence 3: “Final posit normalization takes place only after the last calculation has been performed in a computation procedure, and a rounding scheme is applied to perform correct rounding based on the truncated fraction bits. Because of these two measures, loss of decimal accuracy is minimized.” Here, van Dam teaches the usage of a normalization procedure to minimize bit precision loss after operations are performed on the data vectors.)

Regarding claim 14, van Dam teaches: 
“a host” (page 74, last paragraph, sentence 4: “For every operation performed, the accelerator will load the input vectors, process the data and output the result back to the host.”),
“a processing device” (Figure 5.1 depicts the dataflow of a posit vector arithmetic accelerator. Pg. 65, paragraph 1, sentence 1: “we discuss the implementation of an accelerator for performing Level 1 BLAS operations on posit column vectors” teaches that the accelerator processes data. For the purposes of this mapping, the processing device starts after the input FIFOs and ends before the output FIFOs), 
“a multiply-accumulate (MAC) block coupled to the processing device” (pg. 30, paragraph 2, sentence 4: “when streaming in posit elements and performing a multiply-accumulate operation” clearly indicates that the posit accelerator contains a block capable of performing the multiply-accumulate operation; Figure 5.1 clearly depicts the MAC block),
“receive one or more vectors formatted according to a posit format” (pg. 65, paragraph 2, sentence 1: “The input posit vectors for this accelerator design are represented in the Apache Arrow in-memory format” and pg. 65, paragraph 1, sentence 1: “we discuss the implementation of an accelerator for performing Level 1 BLAS operations on posit column vectors” teach that the accelerator processes posits),
“perform a plurality of operations using at least one of the one or more vectors” (it can be seen from Figure 5.1 that the accelerator may perform multiplication, addition, and/or accumulation on the input vector(s). The final sentence of page 66, paragraph 1 states that “the posit arithmetic operations performed in this accelerator” are implemented using “the arithmetic framework as described in Section 4.1”). Section 4.1 describes the posit adder (4.1.3), posit multiplier (4.1.4), and posit accumulator (4.1.5)), and
“output a final result of the operation to circuitry external to the ALU” (Figure 5.1 depicts the output of the computed vectors being written back to host memory using a column writer, while pg. 67, paragraph 2, sentence 3, “[t]he elements of the resulting posit vector (or single value for a dot product or vector sum calculation) are written back to host memory,” teaches outputting the results of the computation to host memory, which is “circuitry external to the ALU”).
van Dam further teaches the implementation of a posit accumulator that performs the same function as the quire (pg. 67, paragraph 1, sentence 3: “In case of a posit dot product calculation, the unrounded multiplication result is passed to an accumulator unit that is able to accumulate unrounded posit products (Section 4.1.5)”).
van Dam fails to teach “a quire coupled to the processing device” or “store an intermediate result of at least one of the plurality of operations in the quire”. 
Chen teaches the usage of a quire register to store the intermediate results of multiplication operations (Section 3.1 states “To make the calculation convenient, a 512-bit quire register [1] is used to hold all the products”). 
van Dam and Chen are considered analogous art to the claimed invention because they are in the same field of endeavor of posit-based arithmetic processors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the posit-based vector accelerator of van Dam to incorporate the teachings of Chen by implementing a quire register to avoid intermediate rounding while computing vector dot products. Doing so would be obvious as implementing a quire register would simply be implementing a known and predictable computer component with a reasonable expectation of success (see MPEP § 2143).

Regarding claim 15, the combination of van Dam and Chen further teaches: 
“wherein the ALU is further configured to output the final result of the operation after a fixed predetermined period of time” (van Dam; a clock cycle is a “fixed quantity of time given a processor running at a fixed clock speed”; Section 5.2 states that the implementation was run at 125 MHz. The adders and multipliers are designed for 4-stage and 8-stage pipelines (see Table 4.1). Additionally, pg. 67, paragraph 1, sentence 2 states the following: “For a vector addition/subtraction or multiplication, the resulting sum or product directly serves as one of the elements in the final result vector (see Fig. 5.1).” Thus, the results of addition and multiplication operations are output after a “fixed predetermined period of time”).

Regarding claim 17, the combination of van Dam and Chen further teaches: 
“wherein the plurality of operations are performed as part of a scientific application” (van Dam; pg. 37, paragraph 1, sentence 1: “In this chapter, we explore the feasibility of implementing posit arithmetic in the field of bioinformatics”; bioinformatics is clearly a scientific application on which the plurality of operations can be performed).

Regarding claim 18, the combination of van Dam and Chen further teaches: 
“wherein the one or more vectors are pipelined to the ALU” (van Dam; the accelerator’s mathematical operations are designed to operate in pipelined stages (Table 4.1 teaches that the components implemented in the arithmetic accelerator are designed to work with 4-stage and/or 8-stage pipelines, and the final sentence of page 66, paragraph 1 states that “the posit arithmetic operations performed in this accelerator” are implemented using “the arithmetic framework as described in Section 4.1”). Consequently, the ALU handles pipelined inputs.),

Regarding claim 20, in light of the 35 U.S.C. 112(b) above, the combination of van Dam and Chen further teaches:
“configured to determine an optimal bit shape for the one or more vectors”. (van Dam; page 98, paragraph 1, sentence 3: “Final posit normalization takes place only after the last calculation has been performed in a computation procedure, and a rounding scheme is applied to perform correct rounding based on the truncated fraction bits. Because of these two measures, loss of decimal accuracy is minimized.” Here, van Dam teaches the usage of a normalization procedure to minimize bit precision loss after operations are performed on the data vectors.)

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over van Dam (L. van Dam, "Enabling High Performance Posit Arithmetic Applications Using Hardware Acceleration", M.S. thesis, Dept. of Quantum & Computer Eng., Delft Univ. of Technology, 2018, pp. 1-110.) in view of Chen et al. (Jianyu Chen, Zaid Al-Ars, and H. Peter Hofstee. 2018. A matrix-multiply unit for posits in reconfigurable logic leveraging (open)CAPI. In Proceedings of the Conference for Next Generation Arithmetic (CoNGA '18). Association for Computing Machinery, New York, NY, USA, Article 1, 1–5), and further in view of Jaiswal and So (M. K. Jaiswal and H. K. . -H. So, "Universal number posit arithmetic generator on FPGA," 2018 Design, Automation & Test in Europe Conference & Exhibition (DATE), 2018, pp. 1159-1162).

Regarding claim 12, the combination of van Dam and Chen fails to further teach: 
“wherein the ALU is configured to perform an operation to convert information provided in a first programming language to a second programming language as part of performing the plurality of operations.”
However, Jaiswal teaches performing an operation to convert information between different data formats (“Thus, this paper is aimed towards the posit arithmetic algorithmic development and their generic hardware generator. It is focused on basic posit arithmetic (floating-point to posit conversion, posit to floating point conversion, addition/subtraction and multiplication).” (emphasis added); also see Section II A and Section II B).
van Dam, Chen, and Jaiswal are considered analogous art to the claimed invention because they are in the same field of endeavor of posit-based arithmetic processors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have claimed to incorporate the data format conversion taught by Jaiswal into the posit arithmetic processor of the combination of van Dam and Chen to yield a predictable result, as doing so would allow for the posit arithmetic processor to handle more standard (i.e. floating-point) inputs (Section II: “As posit is currently not a defined standard, in a practical scenario an application would provide FP inputs as operands, which necessitates a FP to posit converter unit. Similarly, in the last phase of computation a posit to FP converter would also find a trivial place in system.”).

Regarding claim 19, the combination of van Dam and Chen fails to further teach: 
“wherein the ALU is configured to perform an operation to convert information provided in a first programming language to a second programming language as part of performing the plurality of operations.”
However, Jaiswal teaches performing an operation to convert information between different data formats (“Thus, this paper is aimed towards the posit arithmetic algorithmic development and their generic hardware generator. It is focused on basic posit arithmetic (floating-point to posit conversion, posit to floating point conversion, addition/subtraction and multiplication).” (emphasis added); also see Section II A and Section II B).
van Dam, Chen, and Jaiswal are considered analogous art to the claimed invention because they are in the same field of endeavor of posit-based arithmetic processors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have claimed to incorporate the data format conversion taught by Jaiswal into the posit arithmetic processor of the combination of van Dam and Chen to yield a predictable result, as doing so would allow for the posit arithmetic processor to handle more standard (i.e. floating-point) inputs (Section II: “As posit is currently not a defined standard, in a practical scenario an application would provide FP inputs as operands, which necessitates a FP to posit converter unit. Similarly, in the last phase of computation a posit to FP converter would also find a trivial place in system.”).
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over van Dam (L. van Dam, "Enabling High Performance Posit Arithmetic Applications Using Hardware Acceleration", M.S. thesis, Dept. of Quantum & Computer Eng., Delft Univ. of Technology, 2018, pp. 1-110.) in view of Chen et al. (Jianyu Chen, Zaid Al-Ars, and H. Peter Hofstee. 2018. A matrix-multiply unit for posits in reconfigurable logic leveraging (open)CAPI. In Proceedings of the Conference for Next Generation Arithmetic (CoNGA '18). Association for Computing Machinery, New York, NY, USA, Article 1, 1–5), and further in view of Lu et al. (J. Lu et al., “Training deep neural networks using posit number system,” in 2019 32nd IEEE International System-on-Chip Conference (SOCC), 2019, pp. 62–67).
Regarding claim 9, the combination of van Dam and Chen fails to further teach: 
“wherein the plurality of operations are performed as part of a machine learning application or a as part of a neural network training application”.
However, Lu teaches performing the operations as part of a neural network training application (Abstract, sentence 3: “This paper first proposes a methodology for training DNNs with the posit arithmetic”. Additionally, Lu’s introduction (pg. 1, column 2, last paragraph) states the following: “We propose a hardware architecture for posit multiply-and-accumulate (MAC) unit, which is coded by Verilog HDL and synthesized by Design Compiler under TSMC 28nm technology. Comparing to standard floating point MAC unit, the posit MAC can reduce the power by 83%, and reduce the area by 76%. It demonstrates that our design will benefit future low-power DNN training accelerators.”).
van Dam, Chen, and Lu are considered analogous art to the claimed invention because they are in the same field of endeavor of posit-based arithmetic processors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have claimed to incorporate the machine learning application taught by Lu into the posit arithmetic processor of the combination of van Dam and Chen to yield a predictable result, as doing so would reduce the bits required per data vector, which consequently reduces the system’s computational resource requirements (see Lu’s abstract).

Regarding claim 16, the combination of van Dam and Chen fails to further teach: 
“wherein the plurality of operations are performed as part of a machine learning application or a as part of a neural network training application”.
However, Lu teaches performing the operations as part of a neural network training application (Abstract, sentence 3: “This paper first proposes a methodology for training DNNs with the posit arithmetic”. Additionally, Lu’s introduction (pg. 1, column 2, last paragraph) states the following: “We propose a hardware architecture for posit multiply-and-accumulate (MAC) unit, which is coded by Verilog HDL and synthesized by Design Compiler under TSMC 28nm technology. Comparing to standard floating point MAC unit, the posit MAC can reduce the power by 83%, and reduce the area by 76%. It demonstrates that our design will benefit future low-power DNN training accelerators.”).
van Dam, Chen, and Lu are considered analogous art to the claimed invention because they are in the same field of endeavor of posit-based arithmetic processors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have claimed to incorporate the machine learning application taught by Lu into the posit arithmetic processor of the combination of van Dam and Chen to yield a predictable result, as doing so would reduce the bits required per data vector, which consequently reduces the system’s computational resource requirements (see Lu’s abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tang (US 10929127 B2) uses an elastic floating-point encoding format in the process of computing various mathematical operations. 
Mellempudi et al. (US 20210072955 A1) describes an apparatus that converts between different numerical data formats, including posits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN D LEDYNH whose telephone number is (571)272-6368. The examiner can normally be reached on Mon-Thurs from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JYOTI MEHTA, can be reached at telephone number (571)272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/V.D.L./            Examiner, Art Unit 4173                                                                                                                                                                                            

/KHOA D DOAN/            Primary Examiner, Art Unit 2133